Title: From George Washington to Arthur St. Clair, 23 June 1781
From: Washington, George
To: St. Clair, Arthur


                        
                            Sir
                            Head Quarters New Windsor 23d June 1781
                        
                        Yesterday I received your Favor of the 16th—I am much obliged by your Care & Attention for the
                            Public Service—& at the same Time lament the small probability of Success which you have Reason
                            to expect from the Representation you give of the Disposition of the Assembly of Pensylvania. some favorable
                            Circumstances, or some adverse Fortune may possibly yet draw forth their Exertions. your Zeal for the common Cause I dare
                            say, notwithstandg these Disagreable prospects, will induce you to continue your utmost Endeavours for the general Good.
                        Genl Wayne has given me a similar Return with that you have inclosed to me—I am sorry to observe the
                            smallness of his Numbers—I hope however they will soon be increased.
                        If the Military Stores you mention to have been left at York Town—you will be pleased to order such as want
                            Repairs, to be sent to the Laboratory at Carlisle; to be imediately filled for me. those which are in order may remain at
                            York & be delivered for the Use of the next Troops which may rendezvous at that Place. 
                        It appears somewhat strange to me, that our Accounts of the Operations in Virginia are so vague &
                            uncertain—equally unaccountable appear to me to be the Designs of Ld Cornwallis from his rapid & devious
                            Movements—By his latter Conduct, it would seem, that the Effect of all his Operations in North & South Carolina
                            are totally lost—& the Enemy are likely again to be reduced to the possession only of Charlestown.
                        The Time of your joining the Army must depend on the Exertions of the State, & their Success in Furnishing such
                            Number of Troops to their Line, as shall give you a suitable Comand in the Field—as soon as this shall be effected, I
                            shall wish you to go on without delay.
                        I am sorry to hear the ill State of Health of Mrs St Clair—I have the pleasure to inform you that Mrs
                            Washington is in a fair Way of Recovery.
                        The Army in this Quarter is now takg the Field; their first point of Encampment is at Peeks kill—where I
                            expect to be joined by the Count D. Rochambeau, with his Troops, which are on their March from R. Island. I have wrote
                            Genl Irvine on the Subject of his Proposal. With much Regard & Esteem I am Sir Your most Obedt Servant
                        
                            Go: Washington

                        
                    